I am of the opinion that the franchise tax was properly imposed and stated, as provided by section 182 of the Tax Law, against said corporation, for the years 1906 and 1907, but that the same was not a lien on the property of the corporation superior to the mortgages. I concur in the opinion of Chief Judge CULLEN and the view taken by him is strengthened by a consideration of the provisions of section 201 of the Tax Law, relating to the collection of taxes, which provides, so far as material, as follows, viz.: "After the expiration of thirty days from the sending by the comptroller of a notice of a statement of an account as provided in this article, unless the amount *Page 524 
of such account shall have been paid * * * the comptroller may issue a warrant under his hand and official seal, directed to the sheriff of any county of the state, commanding him to levy upon and sell the real and personal property of the person, partnership, company, association or corporation against which such account is stated, found within his county for the payment of the amount thereof with interest thereon and costs of executing the warrant * * *. Such warrant shall be a lien upon and shall bind the real and personal property of the person, partnership, company, association or corporation against which it is issued, from the time an actual levy shall be made by virtue thereof. The sheriff to whom any such warrant shall be directed shall proceed upon the same in all respects, with like effect, and in the same manner as prescribed by law in respect to executions issued against property upon judgments of a court of record. * * *"
WERNER, HISCOCK and COLLIN, JJ., concur with GRAY, J.; CULLEN, Ch. J., and CHASE, J., read dissenting opinions, and WILLARD BARTLETT, J., concurs.
Judgment affirmed, with costs.